© . Case 4:19-mj-04992-N/Ace Hy POE LARAR DE AIN¢c 12/26/19 Page 1of 2

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Billy Carter DOB: 1981; Unitéd States ASTRA eg Be
Melissa Carter DOB: 1985; United States RS Bg 2 i J

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)(D and 1324(a)(1)\(B)G)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about December 24, 2019, in the District of Arizona, Billy Carter and Melissa Carter, named herein as defendants and
conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with each other and other persons,
known and unknown, to transport certain illegal aliens, namely Fabian Nonato-Sanchez, Noe Herrera-Valenciano and Miguel
Angel Palma-Gallardo, and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections

1324(a)(1)(A); 1324(a)(1)(A)(v)() and 1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about December 24, 2019, in the District of Arizona, United States Border Patrol Agents (BPA) received information
on a known load vehicle, a white 2010 Mazda 3, bearing Arizona license plate CFS1648 as well as a black 2014 Kia Forte,
bearing Arizona license plate CL51788 traveling in tandem eastbound on SR-82. BPA saw the white Mazda and the black
Kia travelling extremely close to the rear of the Mazda, never passing the Mazda. BPA pulled behind the vehicles and
followed. BPA observed the white Mazda begin to speed up and pull away from the black Kia. The Kia slowed down and
after two minutes the black Kia Forte locked up its brakes, lost control and swerved over the center line and then off to the
right shoulder of the road. BPA avoided a collision with the black Kia. The Kia then over-corrected and slid sideways back
across the road cutting off BPA causing a collision. BPA checked on and secured the driver of the black Kia Forte, later
identified as Billy Carter. BPA attempted to catch up to the white Mazda. BPA found the white Mazda parked, at the
rest area on SR-82, with no one around it. BPA approached the vehicle and observed multiple subjects hiding themselves
in the rear hatch area as well as the rear seating area of the vehicle. The doors of the vehicle were locked. BPA searched the
rest area restrooms and found a subject standing in the stall. The person in the stall, later identified as Melissa Carter,
stated she was a local that lived nearby, and walked here to use the restroom. M Carter could not provide an address or
street name and later admitted she lied and advised the white Mazda was her vehicle. M Carter stated she did not know
who the subjects were hiding in the rear of the vehicle. M Carter claimed she had no knowledge of the black Kia Forte she
was traveling in tandem with. M Carter claimed she did not know them but stated “we were just giving them a ride.” M
Carter later admitted she was traveling with the black Kia Forte, and that her husband B Carter was driving the Kia. M
Carter stated he was chasing her and that they had just got into a big argument. There were three male subjects in the
Mazda, BPA determined that they were in the United States illegally.

Material witnesses Fabian Nonato-Sanchez, Noe Herrera-Valenciano and Miguel Angel Palma-Gallardo stated that they
had made arrangements to be smuggled into the United States for money. All three said that they crossed the border from
Mexico. Nonato-Sanchez identified M Carter as the driver, from a photo lineup that picked him up, told him to turn off his
phone, hide themselves and gave additional instructions, Herrera-Valenciano and Palma-Gallardo identified M Carter as
the driver, from a photo lineup that picked them up told them to get in the hatchback compartment, covered them up, and
gave them additional instructions.

Continued on back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Fabian Nonato-Sanchez, Noe Herrera-Valenciano
and Miguel Angel Palma-Gallardo

 

 

Le
Detention Requested SIG OF COMPLAINANT
Being duly sworn, I declare that the foregoing is wo
true and correct to the best of my knowledge. FICIAL TITLE
AUTHORIZED BY: AUSA JAA/kat. Bek pric Patrol Agent

 

Sworn to before me and subscritied i my presence.

 

 

 

SIGNATURE OF MAGIST E JURGE” DATE

WY \walS _~ December 26, 2019

1) See Federal rules of Criminal Rfodedure Rules 3 and 54

 

 

 
Case 4:19-mj-04992-N/A-EJM Document1 Filed 12/26/19 Page 2 of 2

Continued from front.

In a post-Miranda statement, B Carter admitted that he made arrangements with a man from Mexico, named Marco,
to smuggle illegal aliens. B Carter admitted that he previously made smuggling attempts, and made several successful
smuggling trips. B Carter stated that he was going to be paid $750 per person. B Carter stated that he knew he would
be picking up at least three illegal aliens, for a total of $2,250. B Carter stated that he had previously provided a buffer
or distraction during their past smuggling attempt and was going to do the same this time. B Carter initially stated that
he fell asleep at the wheel, but admitted later this was a lie.

Ina post-Miranda statement, M Carter stated that her husband advised her that they would take place in a human
smuggling attempt. M Carter stated she is in an emotionally and psychologically abusive relationship with B Carter.
M Carter stated B Carter told her they were going to pick up some people in Nogales and drive them north, and that
the payment for this job would cover the rent. M Carter stated she did not know the full amount of the payment. —
